Citation Nr: 1828922	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service connected chronic bronchitis, rated as noncompensably disabling from March 4, 2013; as 10 percent disabling from February 4, 2014 based on asthma with chronic bronchitis (previously rated as chronic bronchitis); and as 30 percent disabling from October 6, 2016 based on asthma with chronic bronchitis (previously rated as chronic bronchitis).  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1979 to December 1992. 

This matter was originally before the Board of Veterans' Appeals (Board) following an appeal from an October 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.

In October 2013, the RO granted a noncompensable initial rating for chronic bronchitis effective March 4, 2013. A November 2016 rating decision granted service connection for asthma and incorporated the condition into the Veteran's evaluation of chronic bronchitis, effective February 4, 2014. The RO also granted a 10 percent rating, effective February 4, 2014 and a 30 percent rating, effective October 6, 2016. Accordingly, the claim for increase for the aforementioned rating periods remains before the Board.

In August 2017, the Veteran testified during a videoconference hearing before the undersigned. A transcript of that hearing is of record.

A January 2018 Board decision remanded this case for further development, and there has been substantial, if not full, compliance with the remand directives. See D'Aries v. Peake, 22 Vet. App. 97 (2008). That development has been completed and the Veteran's case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. From March 4, 2013, the Veteran's chronic bronchitis was manifested by a reduced Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) of 80 percent.

2. From February 4, 2014, the Veteran's asthma with chronic bronchitis was primarily manifested by daily inhalational or oral bronchodilator therapy. 

3. From October 6, 2016, the Veteran's asthma with chronic bronchitis was primarily manifested by daily inhalational or oral bronchodilator therapy.


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent for chronic bronchitis from March 4, 2013 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6600 (2017).

2. The criteria for a rating of 30 percent for asthma with chronic bronchitis from February 4, 2014 have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6602.

3. The criteria for a rating higher than 30 percent for asthma with chronic bronchitis from October 6, 2016 have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim. Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017). Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).




II. Increased Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In relevant part, 38 U.S.C. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran's service-connected chronic bronchitis has been evaluated under Diagnostic Code 6600. Her service-connected asthma with chronic bronchitis has been evaluated under Diagnostic Code 6602, which contemplates bronchial asthma.

Under Diagnostic Code 6600, a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted. A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted. A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; when the veteran requires outpatient oxygen therapy.

Under Diagnostic Code 6602, a 10 percent evaluation is warranted for an FEV-1 of 71 to 80 percent of predicted value; or, an FEV-1/FVC of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy. A 30 percent evaluation is warranted for an FEV-1 of 56 to 70 percent of predicted value; or, an FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. A 60 percent evaluation is warranted for an FEV-1 of 40 to 55 percent of predicted value; or, an FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. A maximum 100 percent disability rating is assigned for an FEV-1 less than 40 percent of the predicted value; or, an FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications. 38 C.F.R. § 4.97, Diagnostic Code 6602.

Pulmonary Function Test (PFT) results are generally reported before and after the administration of bronchodilator therapy. VA regulations require the use of post-bronchodilator results in determining disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, unless post-bronchodilator results are poorer than pre-bronchodilator results. 38 C.F.R. § 4.96(d)(4)(5). There are no regulations specifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III. Rating Period from March 4, 2013 to February 3, 2014

From March 4, 2013 to February 3, 2014, the Veteran's chronic bronchitis is currently rated as 0 percent disabling under Diagnostic Code 6600.

The Board finds that the evidence shows that the Veteran's chronic bronchitis warrants a higher evaluation of 10 percent. 

At a May 2013 VA examination, the Veteran was diagnosed with chronic bronchitis. An addendum to the examination showed that the Veteran recorded a PFT that recorded the following results: Forced Expiratory Volume in One Second (FEV-1) of 73 percent; forced expiratory volume in one second over forced vital capacity (FEV-1/FVC) of 89 percent; and a DLCO of 80 percent. As discussed previously, a DLCO of 80 percent warrants a rating of 10 percent under Diagnostic Code 6600. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout this period of appeal.

Lay reports of symptoms and history associated with chronic bronchitis have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. The Veteran's statements are credible and of high probative value, as they are supported by the clinical evidence which offers detailed, specific, objective determinations pertinent to the rating criteria. 

As such, the criteria for a 10 percent rating from March 4, 2013 to February 3, 2014 have been met. 38 C.F.R. § 4.97, Diagnostic Code 6600.

IV. Rating Period of February 4, 2014 to October 5, 2016

From February 4, 2014 to October 5, 2016, the Veteran's asthma with chronic bronchitis is currently rated as 10 percent disabling under Diagnostic Code 6602.

The Board finds that the evidence shows that the Veteran's asthma with chronic bronchitis warrants a higher evaluation of 30 percent.

On February 4, 2014, the Veteran was diagnosed with asthma.

VA treatment records during this period document that the Veteran was prescribed an inhaler to use four times a day, as needed. She also used the inhaler regularly for asthma flares. In February 2016, the Veteran was assessed with exacerbation of asthma. She reported that she was using her inhaler twice daily; however, there is no evidence of additional visits for such exacerbations. There also is no evidence that the Veteran underwent a PFT study from February 4, 2014 to October 5, 2016.

As stated above, a 30 percent rating is warranted for daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602. In this case, the evidence supports finding that the Veteran used an inhaler daily. As such, a rating of 30 percent is warranted for this period of the appeal.

The Board finds that a higher rating is not warranted under any other potentially applicable provision of the rating schedule at any time throughout this period of appeal.

V. Rating Period from October 6, 2016

From October 6, 2016, the Veteran's asthma with chronic bronchitis is currently rated as 30 percent disabling under Diagnostic Code 6602.

An October 2016 VA examination diagnosed the Veteran with asthma and chronic bronchitis. The examiner indicated that the Veteran's condition required no corticosteroid medications or antibiotics, but required daily inhalational bronchodilator. The Veteran had no asthma attacks with episodes of respiratory failure in the previous 12 months or physician visits for exacerbations. The examiner indicated that the Veteran's respiratory conditions prohibited her from working around fumes. A PFT study showed FEV-1 of 103 percent and FEV-1/FVC of 105 percent. 

At her hearing in August 2017, the Veteran testified that she had bad days, which caused difficulty walking and the use of her inhaler four times a day.

A January 2018 VA examination diagnosed the Veteran with asthma and chronic bronchitis. The examiner indicated that the Veteran's condition required no corticosteroid medications or antibiotics. The Veteran required intermittent inhalational bronchodilator. She had no asthma attacks with episodes of respiratory failure in the past 12 months or physician visits for exacerbations. The examiner reported that the Veteran's respiratory condition impacted her ability to work, as the Veteran hot shortness of breath on exertion via one flight of stairs and after walking on an incline for a half mile. A PFT study showed FEV-1 of 95 percent and FEV-1/FVC of 111 percent.

Here, the evidence shows that the Veteran's asthma with chronic bronchitis has essentially necessitated the use of daily inhalational or oral bronchodilator therapy. Such symptomatology more nearly approximates the criteria for the current 30 percent rating under Diagnostic Code 6602.

There is no evidence that the Veteran's FEV-1 or FEV-1/FVC have been measured at less than 55 percent of predicted value. There is also no evidence of at least monthly physician visits for required care of exacerbations; intermittent use or daily courses of systemic or high dose corticosteroids or immune-suppressive medications; or more than one attack per week with episodes of respiratory failure. 38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout this period of appeal.

The Board has also considered the Veteran's assertions as to the nature and severity of her symptoms, specifically regarding the frequency of her use of inhaler on a daily basis; however, they are found to be of limited probative value in this case. The objective medical evidence, including the PFT results, is found to be more probative in determining that the service-connected respiratory disorder does not meet the criteria for a rating in excess of 30 percent at any point. See Jandreau, supra.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is also an element of all claims for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). As previously discussed, there is evidence that the Veteran's condition affects her current employment, however it does not demonstrate that the Veteran is unemployable. Therefore, remand of a claim for TDIU is not necessary, as there is no evidence of unemployability due to the service-connected asthma with chronic bronchitis.  

In sum, a 30 percent rating for service-connected asthma with chronic bronchitis, but no greater, is warranted from October 6, 2016.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any ratings higher than those currently assigned, the doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 10 percent rating, but no greater, for chronic bronchitis from March 4, 2013 is granted.

Entitlement to a 30 percent rating, but no greater, for asthma with chronic bronchitis from February 4, 2014 is granted.

Entitlement to a rating higher than 30 percent for asthma with chronic bronchitis from October 6, 2016 is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


